IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                   DIVISION ONE

STATE OF WASHINGTON,
                                                No. 70535-1-1
                     Respondent,

              v.



 MARION COLEMAN,                                UNPUBLISHED OPINION


                     Appellant.                 FILED:   MAY 1 2 2014


      Per Curiam —Marion Coleman appeals from the sentence imposed after a jury

found him guilty of possession of cocaine. The State concedes, and we agree, fgit tf^|
trial court erroneously included Coleman's 2000 conviction for possession of codainegpfi.
his offender score. Accordingly, we remand for resentencing based on a corrected s^S

offender score. See State v. Mendoza. 165 Wash. 2d 913, 930, 205 P.3d 113 (2008f.
                                                                                CO


      Remanded for resentencing.

                                               FOR THE COURT: